UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	September 1, 2013 — February 28, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Retirement Income Fund Lifestyle 2 Semiannual report 2 | 28 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 24 Shareholder meeting results 64 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. There is no guarantee that the fund will provide adequate income at and through an investor’s retirement. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Stock and bond markets have exhibited some volatility this year, as the global economy continues to heal slowly, and new geopolitical risks have emerged. This fluctuating investment climate drives home the importance of portfolio diversification. In this environment, we believe Putnam’s active investment research and strategies are well suited to serve investors pursuing income and capital appreciation goals. We are pleased to report that this investment focus continues to garner Putnam recognition in the mutual fund industry. In 2013 — and for the third time in five years — Barron’s ranked Putnam one of the top two mutual fund families based on total returns across asset classes. Reflecting a commitment to long-term results, Putnam ranked second out of 55 mutual fund families for the five-year period that ended in December 2013. In addition to sound investment strategies, your portfolio also benefits from sound advice, we believe. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance — and can help guide you toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Retirement Income Fund Lifestyle 2 Interview with your fund’s portfolio manager Bob, could you review market conditions during the six months that ended February28, 2014? Investors who took on risk in 2013 were rewarded, in what proved to be the equity market’s best annual performance since the 1990s. There were some speed bumps, such as when the market advance slowed in October as a result of the congressional budget debate, which led to a 16-day partial shutdown of the federal government. Nevertheless, for the period that ended February28, 2014, riskier assets generally offered higher returns than “safer” investments such as Treasuries or highly rated corporate bonds. Markets also experienced unusually low volatility, though in January a small correction occurred in U.S. equities, with the S&P 500 Index, a broad measure of U.S. stocks, declining more than 3.5%. But I believe that this was mainly due to some year-end profit taking, as investors sought to realize capital gains after the start of the year for tax purposes and had waited to sell. Notably, the market did rebound in February, the period’s final month. In addition, some softer economic numbers came out, but in my opinion this had more to do with the record cold temperatures across the nation during January, and the weather’s impact on the housing sector, consumer behavior, and construction. This comparison shows your fund’s performance in the context of broad market indexes for the 6months ended 2/28/14. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Retirement Income Fund Lifestyle 2 5 During the period, the U.S. central bank did a good job of communicating its intentions to eventually draw down its $85-billion-a-month purchase of bonds. Although the actual first $10 billion reduction did not take place until January2014, this had an effect on the more interest-rate-sensitive areas of the fixed-income market. How did Putnam Retirement Income Fund Lifestyle 2 perform in this environment? The fund’s diversified approach to investing helped to mute the effects of volatility during the period. For the six months ended February28, 2014, the fund generated a positive return that surpassed the return of its primary benchmark, the Barclays U.S. Aggregate Bond Index, but lagged the performance of its secondary all-equity benchmark, the S&P 500 Index. What strategy shifts did you make, if any, during the period? Across the board, we have recalibrated our expectations — on equities and commodities, as well as on interest-rate and credit risks. Because interest rates are rising, the biggest shift in strategy was a reduction of the portfolio’s duration, which is intended to lower its sensitivity to interest-rate changes. With the Federal Reserve beginning to taper its quantitative-easing program by $10 billion a month, interest rates rose during the period. Because Putnam Retirement Income Fund Lifestyle 2 seeks to generate current income, the challenge has been finding robust sources of return in this environment. I am less worried about a dramatic sell-off in the market than I am about the simple lack of opportunity for finding returns in U.S. Treasuries. So, within the portfolio, we are focusing slightly more on credit risk and high yield as Allocations are shown as a percentage of the fund’s net assets as of 2/28/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Retirement Income Fund Lifestyle 2 opposed to interest-rate risk. Spreads — the difference between the yield of a security and the yield of a U.S. Treasury bond — have narrowed dramatically. It has been a very good trade for several years, but we are looking to reduce exposure there as well. Where did you find returns during the period? Within equities, positive performance was broad-based. The largest contribution came from targeting less volatile, or low beta, stocks. Our research has shown that low beta stocks have historically provided better risk-adjusted returns [how much risk is taken for producing a given return] for longer time periods compared with the overall market. We also were able to generate returns through credit default swaps, which we used to hedge credit and market risk as well as to gain exposure to individual securities. How did the harsh winter weather affect U.S. economic activity in the final months of the period? One of the biggest short-term challenges to economic growth has been the weather. There is no doubt that extreme winter conditions have contributed to disappointing data in a variety of economic zones. If you look at consumer activity, people just do not want to buy a car or a house or even go out to eat in these kinds of conditions. And if you are in construction, you cannot even break a foundation if the ground is frozen. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/28/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Retirement Income Fund Lifestyle 2 7 I do believe that with the spring thaw, discretionary consumer spending will pick up. I believe there is plenty of pent-up demand, and this will be reflected in the second quarter’s data —in everything from home sales to automotive sales and other consumer spending. What is your outlook? I believe that the U.S. economic recovery will continue to take a classic “muddle-through” progression. By that, I mean that the recovery is taking place, but it’s much slower than what we have experienced in the past. For the past five-plus years, since the financial crisis of 2008, we have had a mediocre growth rate. Although growth has been tepid, the good news is that it has steadily moved us away from the precipice of financial disaster. We are not out of the woods by any stretch. We have a stable economy right now, but it’s low growth. How do we ultimately break out to the upside economically? I believe we need to see higher levels of revenue growth at the corporate level. Some early signs of revenue growth exist, but they are still limited. We also need true employment growth and wage growth. As the slack gradually comes out of the economy, I believe that we will see improvement, but it has been glacially and frustratingly slow. Across the board, we believe equity valuations have become somewhat stretched, but we remain constructive on the asset class. While not euphoric about the current environment, companies are more hopeful about business conditions. I believe corporate balance sheets look solid and earnings are decent, but there has been little top-line growth. Stocks may continue to move higher in 2014, though in This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Retirement Income Fund Lifestyle 2 our view probably not to the same degree as in 2013. While not overly pessimistic, we are not nearly as optimistic as we were at the beginning of 2012 and 2013. We plan to become more tactical in the months ahead, as we believe there will be more volatility. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Retirement Income Fund Lifestyle 2 9 IN THE NEWS Did severe winter weather chill U.S. economic growth? In its Beige Book released in early March, the Federal Reserve, summarizing economic activity in 12 U.S. districts, mentioned the word “weather” 119 times. Manufacturing businesses in nine of those districts — Boston, New York, Philadelphia, Cleveland, Richmond, Atlanta, Chicago, St. Louis, and Dallas — reported that Mother Nature wreaked economic havoc, citing power outages, supply-chain disruptions, sluggish factory production, and declining retail and auto sales. Snow, ice, and bitter cold hit New York and Philadelphia particularly hard, with both regions experiencing the most notable drop in economic activity. Based on anecdotal reports from bank and branch directors, businesses, and other sources, the Beige Book is an important resource for the Fed in making interest-rate decisions. Fed Chair Janet Yellen and her central bank colleagues will try to determine whether the economic weakness is part of a trend — or a temporary setback that will reverse as the weather improves. 10 Retirement Income Fund Lifestyle 2 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/14 Class A Class B Class C Class M Class R Class Y (inception dates) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 14.58% 9.99% 12.31% 9.31% 12.31% 12.31% 13.81% 10.12% 13.87% 15.42% Annual average 5.15 3.58 4.38 3.34 4.38 4.38 4.90 3.62 4.92 5.44 1 year 6.63 2.36 5.86 0.86 5.86 4.86 6.39 2.93 6.49 6.97 6 months 5.57 1.34 5.15 0.15 5.15 4.15 5.45 2.03 5.45 5.68 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 2/28/14 Barclays U.S. Aggregate Bond Index S&P 500 Index Life of fund 8.81% 55.18% Annual average 3.17 17.62 1 year 0.15 25.37 6 months 2.84 15.07 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Retirement Income Fund Lifestyle 2 11 Fund price and distribution information For the six-month period ended 2/28/14 Distributions Class A Class B Class C Class M Class R Class Y Number 6 1 1 6 6 6 Income $0.178 $0.152 $0.152 $0.166 $0.166 $0.190 Capital gains Long-term gains 0.047 0.047 0.047 0.047 0.047 0.047 Short-term gains 0.100 0.100 0.100 0.100 0.100 0.100 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/13 $10.42 $10.85 $10.36 $10.36 $10.41 $10.76 $10.42 $10.43 2/28/14 10.67 11.11 10.59 10.59 10.66 11.02 10.67 10.68 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1, 2 0.45% 0.43% N/A N/A 0.23% 0.22% 0.22% 0.67% Current 30-day SEC yield (with expense limitation) N/A 1.24 0.54 0.54 N/A 1.00 1.02 1.51 Current 30-day SEC yield 3 (without expense limitation) N/A 0.38 –0.35 –0.35 N/A 0.14 0.13 0.62 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Current dividend rate excludes dividends received from underlying Putnam funds. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 4 For a portion of the period, the fund may have limited expenses, without which yields would have been lower. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 14.94% 10.34% 12.52% 9.52% 12.52% 12.52% 14.16% 10.45% 14.11% 15.70% Annual average 5.10 3.58 4.31 3.30 4.31 4.31 4.85 3.61 4.83 5.35 1 year 5.70 1.47 4.84 –0.16 4.84 3.84 5.47 2.04 5.47 5.94 6 months 4.46 0.28 4.04 –0.96 4.04 3.04 4.35 0.95 4.25 4.48 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 Retirement Income Fund Lifestyle 2 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/13* 1.01% 1.76% 1.76% 1.26% 1.26% 0.76% Total annual operating expenses for the fiscal year ended 8/31/13 1.82% 2.57% 2.57% 2.07% 2.07% 1.57% Annualized expense ratio for the six-month period ended 2/28/14 0.71% 1.46% 1.46% 0.96% 0.96% 0.46% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.31% in fees and expenses of acquired funds (including underlying Putnam funds). Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/14. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2013, to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.62 $7.43 $7.43 $4.89 $4.89 $2.35 Ending value (after expenses) $1,055.70 $1,051.50 $1,051.50 $1,054.50 $1,054.50 $1,056.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Retirement Income Fund Lifestyle 2 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2014, use the following calculation method. To find the value of your investment on September 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.56 $7.30 $7.30 $4.81 $4.81 $2.31 Ending value (after expenses) $1,021.27 $1,017.55 $1,017.55 $1,020.03 $1,020.03 $1,022.51 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Retirement Income Fund Lifestyle 2 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Retirement Income Fund Lifestyle 2 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2014, Putnam employees had approximately $460,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Retirement Income Fund Lifestyle 2 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL, and another affiliate, The Putnam Advisory Company (“PAC”), provides services to your fund under a sub-advisory contract among Putnam Management, PIL and PAC. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management and sub-advisory contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management and sub-advisory contracts in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management and sub-advisory contracts were identical to those of the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees Retirement Income Fund Lifestyle 2 17 considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management, sub-management and sub-advisory contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management, sub-management and sub-advisory contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. 18 Retirement Income Fund Lifestyle 2 Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort Retirement Income Fund Lifestyle 2 19 to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently 20 Retirement Income Fund Lifestyle 2 low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. In addition, Putnam Management has contractually agreed through at least December 30, 2014 to waive fees (and, to the extent necessary, bear other expenses) to the extent that the expenses of your fund (excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans, and acquired fund fees and expenses, but including payments under the fund’s investor servicing and investment management contracts) would exceed an annual rate of 0.45% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the fifth quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating Retirement Income Fund Lifestyle 2 21 in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on June 13, 2011, the Trustees considered that its class A shares’ return net of fees and expenses was positive for the one-year period ended December 31, 2012. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that 22 Retirement Income Fund Lifestyle 2 vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Retirement Income Fund Lifestyle 2 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Retirement Income Fund Lifestyle 2 The fund’s portfolio 2/28/14 (Unaudited) INVESTMENT COMPANIES (44.5%)* Shares Value iShares MSCI EAFE ETF 1,057 $71,295 Putnam Absolute Return 100 Fund Class Y ††† 63,280 646,094 Putnam Absolute Return 300 Fund Class Y ††† 146,909 1,563,117 Putnam Absolute Return 500 Fund Class Y ††† 227,599 2,651,528 Putnam Absolute Return 700 Fund Class Y ††† 32,478 402,726 Putnam Money Market Fund Class A ††† 510,736 510,736 SPDR S&P rust 589 109,731 SPDR S&P Midcap rust 59 14,773 Total investment companies (cost $5,864,624) COMMON STOCKS (17.1%)* Shares Value Basic materials (0.8%) Archer Daniels-Midland Co. 436 $17,702 Asahi Kasei Corp. (Japan) 1,000 7,140 BASF SE (Germany) 62 7,139 CF Industries Holdings, Inc. 19 4,767 Domtar Corp. (Canada) 11 1,219 Dow Chemical Co. (The) 368 17,925 Fletcher Building, Ltd. (New Zealand) 736 5,825 Fortune Brands Home & Security, Inc. 84 3,926 LyondellBasell Industries NV Class A 122 10,746 Mitsubishi Chemical Holdings Corp. (Japan) 1,000 4,532 Packaging Corp. of America 29 2,114 PPG Industries, Inc. 42 8,308 Reliance Steel & Aluminum Co. 24 1,663 Rio Tinto PLC (United Kingdom) 164 9,427 Stora Enso OYJ Class R (Finland) 580 6,609 Capital goods (0.8%) ABB, Ltd. (Switzerland) 196 5,012 AGCO Corp. 50 2,624 Allegion PLC (Ireland) † 55 2,989 BAE Systems PLC (United Kingdom) 1,567 10,782 Ball Corp. 45 2,500 Canon, Inc. (Japan) 100 3,111 Cummins, Inc. 91 13,279 Exelis, Inc. 102 2,084 IDEX Corp. 43 3,228 Ingersoll-Rand PLC 142 8,682 Leggett & Platt, Inc. 88 2,820 MRC Global, Inc. † 48 1,235 Northrop Grumman Corp. 107 12,950 Raytheon Co. 155 15,176 Toyoda Gosei Co., Ltd. (Japan) 100 2,116 Vinci SA (France) 135 10,087 WABCO Holdings, Inc. † 30 3,074 Retirement Income Fund Lifestyle 2 25 COMMON STOCKS (17.1%)* cont. Shares Value Communication services (0.7%) Belgacom SA (Belgium) 202 $6,094 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 1,545 2,505 Comcast Corp. Class A 433 22,382 Deutsche Telekom AG (Germany) 561 9,521 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 100 5,616 NTT DoCoMo, Inc. (Japan) 200 3,350 Orange (France) 456 5,708 T-Mobile US, Inc. † 121 3,691 Telecom Corp. of New Zealand, Ltd. (New Zealand) 1,925 4,037 Telstra Corp., Ltd. (Australia) 654 2,950 Verizon Communications, Inc. 467 22,220 Vodafone Group PLC (United Kingdom) 795 3,314 Conglomerates (0.3%) AMETEK, Inc. 119 6,336 Bouygues SA (France) 207 8,346 Danaher Corp. 197 15,069 General Electric Co. 217 5,527 Consumer cyclicals (2.0%) ADT Corp. (The) 111 3,409 Advance Auto Parts, Inc. 34 4,330 American Eagle Outfitters, Inc. 152 2,209 Asahi Glass Co., Ltd. (Japan) 1,000 5,506 Bayerische Motoren Werke (BMW) AG (Germany) 73 8,484 Coach, Inc. 104 5,076 CST Brands, Inc. 57 1,854 Dai Nippon Printing Co., Ltd. (Japan) 1,000 10,073 Daimler AG (Registered Shares) (Germany) 42 3,914 Daito Trust Construction Co., Ltd. (Japan) 100 9,318 Expedia, Inc. 53 4,162 Gannett Co., Inc. 116 3,451 Gap, Inc. (The) 114 4,988 Geberit International AG (Switzerland) 11 3,459 Graham Holdings Co. Class B 3 2,156 Hanesbrands, Inc. 48 3,517 Home Depot, Inc. (The) 257 21,082 Host Hotels & Resorts, Inc. R 438 8,615 Hugo Boss AG (Germany) 42 5,594 Kimberly-Clark Corp. 201 22,180 Liberty Media Corp. Class A † 37 5,075 Lowe’s Cos., Inc. 328 16,410 Macy’s, Inc. 135 7,811 McGraw Hill Financial, Inc. 145 11,551 Next PLC (United Kingdom) 110 12,406 PetSmart, Inc. 48 3,219 26 Retirement Income Fund Lifestyle 2 COMMON STOCKS (17.1%)* cont. Shares Value Consumer cyclicals cont. Ryman Hospitality Properties R 193 $8,143 Scripps Networks Interactive Class A 50 4,062 SJM Holdings, Ltd. (Hong Kong) 2,000 6,463 Swire Pacific, Ltd. Class A (Hong Kong) 500 5,621 TABCORP Holdings, Ltd. (Australia) 2,297 7,290 Viacom, Inc. Class B 153 13,423 Wyndham Worldwide Corp. 57 4,154 Wynn Resorts, Ltd. 31 7,517 Consumer staples (1.3%) British American Tobacco (BAT) PLC (United Kingdom) 113 6,150 Colgate-Palmolive Co. 469 29,467 Corrections Corp. of America R 297 9,905 CVS Caremark Corp. 482 35,253 Geo Group, Inc. (The) R 250 8,058 ITOCHU Corp. (Japan) 400 4,982 Japan Tobacco, Inc. (Japan) 100 3,183 Kao Corp. (Japan) 100 3,447 Lawson, Inc. (Japan) 100 6,952 Liberty Interactive Corp. Class A † 197 5,752 ManpowerGroup, Inc. 39 3,048 Metcash, Ltd. (Australia) 1,162 3,221 Molson Coors Brewing Co. Class B 34 1,932 Nestle SA (Switzerland) 157 11,889 Procter & Gamble Co. (The) 33 2,596 Reckitt Benckiser Group PLC (United Kingdom) 44 3,621 Sumitomo Corp. (Japan) 300 3,967 Swedish Match AB (Sweden) 163 5,161 Tesco PLC (United Kingdom) 1,072 5,910 Unilever NV ADR (Netherlands) 212 8,407 Unilever PLC (United Kingdom) 63 2,575 Woolworths, Ltd. (Australia) 108 3,490 Energy (1.2%) Baker Hughes, Inc. 117 7,404 BP PLC (United Kingdom) 1,763 14,891 Cabot Oil & Gas Corp. 121 4,235 Chevron Corp. 28 3,229 ConocoPhillips 256 17,024 Dril-Quip, Inc. † 17 1,829 Exxon Mobil Corp. 158 15,211 Halcon Resources Corp. † 32 122 Occidental Petroleum Corp. 187 18,049 Oceaneering International, Inc. 35 2,505 Oil States International, Inc. † 21 1,993 PBF Energy, Inc. 34 857 Phillips 66 150 11,229 Royal Dutch Shell PLC Class A (United Kingdom) 337 12,291 Royal Dutch Shell PLC Class B (United Kingdom) 143 5,572 Retirement Income Fund Lifestyle 2 27 COMMON STOCKS (17.1%)* cont. Shares Value Energy cont. Schlumberger, Ltd. 226 $21,018 Seadrill, Ltd. (Norway) 90 3,320 Statoil ASA (Norway) 145 3,827 Superior Energy Services, Inc. 70 2,071 Tesoro Corp. 43 2,193 Total SA (France) 152 9,867 Valero Energy Corp. 137 6,573 Financials (5.4%) Alexandria Real Estate Equities, Inc. R 145 10,505 Allianz SE (Germany) 19 3,401 Allied World Assurance Co. Holdings AG 25 2,493 American Capital Agency Corp. R 117 2,608 American Financial Group, Inc. 55 3,144 American Realty Capital Properties, Inc. R 194 2,850 AMP, Ltd. (Australia) 1,244 5,368 Aon PLC 171 14,638 Apartment Investment & Management Co. Class A R 124 3,706 Associated Banc-Corp. 226 3,772 Australia & New Zealand Banking Group, Ltd. (Australia) 115 3,306 AvalonBay Communities, Inc. R 111 14,316 Aviva PLC (United Kingdom) 901 7,146 AXA SA (France) 131 3,425 Axis Capital Holdings, Ltd. 79 3,474 Baloise Holding AG (Switzerland) 26 3,352 Banco Santander Central Hispano SA (Spain) 803 7,278 Bendigo and Adelaide Bank, Ltd. (Australia) 297 2,954 Berkshire Hathaway, Inc. Class B † 14 1,621 Boston Properties, LP R 100 11,243 BRE Properties R 103 6,362 CaixaBank, SA (Spain) 1,031 6,504 Camden Property Trust R 94 6,270 Chimera Investment Corp. R 315 1,005 City National Corp. 56 4,190 CNP Assurances (France) 413 8,904 Commonwealth Bank of Australia (Australia) 97 6,476 CommonWealth REIT R 347 9,421 CoreLogic, Inc. † 176 5,738 Corio NV (Netherlands) R 77 3,615 DCT Industrial Trust, Inc. R 258 2,043 DDR Corp. R 24 399 Deutsche Boerse AG (Germany) 87 7,138 Digital Realty Trust, Inc. R 59 3,195 Discover Financial Services 229 13,140 Douglas Emmett, Inc. R 232 6,248 Duke Realty Corp. R 73 1,226 DuPont Fabros Technology, Inc. R 306 8,127 EastGroup Properties, Inc. R 53 3,288 Equity Lifestyle Properties, Inc. R 227 9,137 28 Retirement Income Fund Lifestyle 2 COMMON STOCKS (17.1%)* cont. Shares Value Financials cont. Equity Residential Trust R 226 $13,214 Essex Property Trust, Inc. R 18 3,011 Federal Realty Investment Trust R 94 10,463 First Niagara Financial Group, Inc. 422 3,828 General Growth Properties R 401 8,830 Goldman Sachs Group, Inc. (The) 134 22,304 Government Properties Income Trust R 295 7,348 HCP, Inc. R 330 12,794 Health Care REIT, Inc. R 178 10,456 Home Properties, Inc. R 154 9,077 Hospitality Properties Trust R 353 9,355 HSBC Holdings PLC (United Kingdom) 906 9,553 Investment AB Kinnevik Class B (Sweden) 378 14,674 JPMorgan Chase & Co. 554 31,478 KeyCorp 293 3,859 Kilroy Realty Corp. R 23 1,323 Kimco Realty Corp. R 672 14,959 Lexington Realty Trust R 157 1,791 Macerich Co. (The) R 65 3,908 Medical Properties Trust, Inc. R 552 7,281 Mid-America Apartment Communities, Inc. R 26 1,759 Muenchener Rueckversicherungs AG (Germany) 15 3,285 Natixis (France) 1,178 8,499 Partners Group Holding AG (Switzerland) 13 3,386 Persimmon PLC (United Kingdom) 357 8,644 PNC Financial Services Group, Inc. 217 17,746 Post Properties, Inc. R 174 8,444 Prologis, Inc. R 418 17,217 Public Storage R 176 29,744 Rayonier, Inc. R 37 1,742 Realty Income Corp. R 95 4,220 Regency Centers Corp. R 17 863 Resona Holdings, Inc. (Japan) 900 4,699 Retail Opportunity Investments Corp. R 149 2,210 RSA Insurance Group PLC (United Kingdom) 2,535 4,128 Senior Housing Properties Trust R 38 847 Simon Property Group, Inc. R 396 63,871 SL Green Realty Corp. R 40 3,973 Spirit Realty Capital, Inc. R 1,046 11,422 State Street Corp. 191 12,543 Stockland (Units) (Australia) R 1,645 5,683 Sumitomo Mitsui Financial Group, Inc. (Japan) 100 4,477 Svenska Handelsbanken AB Class A (Sweden) 218 11,390 Swedbank AB Class A (Sweden) 131 3,698 Taubman Centers, Inc. R 149 10,497 Travelers Cos., Inc. (The) 164 13,750 Tryg A/S (Denmark) 33 3,186 UDR, Inc. R 82 2,116 Retirement Income Fund Lifestyle 2 29 COMMON STOCKS (17.1%)* cont. Shares Value Financials cont. Vornado Realty Trust R 237 $22,821 Weingarten Realty Investors R 338 10,309 Wells Fargo & Co. 38 1,764 Westpac Banking Corp. (Australia) 342 10,243 WP Carey, Inc. R 18 1,143 Zurich Insurance Group AG (Switzerland) 14 4,290 Health care (1.8%) AbbVie, Inc. 184 9,367 Aetna, Inc. 147 10,688 AstraZeneca PLC (United Kingdom) 166 11,353 Cardinal Health, Inc. 134 9,585 Celgene Corp. † 51 8,198 Eli Lilly & Co. 120 7,153 GlaxoSmithKline PLC (United Kingdom) 225 6,298 Health Net, Inc. † 32 1,090 Intuitive Surgical, Inc. † 15 6,672 Jazz Pharmaceuticals PLC † 9 1,368 Johnson & Johnson 305 28,097 McKesson Corp. 87 15,403 Merck & Co., Inc. 353 20,117 Novartis AG (Switzerland) 96 8,017 Omega Healthcare Investors, Inc. R 98 3,132 Orion OYJ Class B (Finland) 159 5,237 Pfizer, Inc. 782 25,110 Roche Holding AG-Genusschein (Switzerland) 25 7,715 Sabra Health Care REIT, Inc. R 101 2,875 Salix Pharmaceuticals, Ltd. † 10 1,079 Sanofi (France) 67 6,967 Takeda Pharmaceutical Co., Ltd. (Japan) 200 9,591 VCA Antech, Inc. † 36 1,115 Ventas, Inc. R 356 22,225 WellPoint, Inc. 118 10,690 Technology (1.9%) Activision Blizzard, Inc. 379 7,334 Agilent Technologies, Inc. 43 2,448 AOL, Inc. † 141 6,173 Apple, Inc. 62 32,627 Broadcom Corp. Class A 452 13,433 Brocade Communications Systems, Inc. † 565 5,407 CA, Inc. 242 8,107 Cadence Design Systems, Inc. † 479 7,343 Cap Gemini (France) 54 4,228 EMC Corp. 726 19,145 F5 Networks, Inc. † 78 8,763 Fortinet, Inc. † 342 7,917 Gentex Corp. 88 2,761 Google, Inc. Class A † 7 8,510 30 Retirement Income Fund Lifestyle 2 COMMON STOCKS (17.1%)* cont. Shares Value Technology cont. Hoya Corp. (Japan) 200 $5,950 L-3 Communications Holdings, Inc. 45 5,193 Marvell Technology Group, Ltd. 436 6,666 Microsoft Corp. 673 25,783 NetApp, Inc. 276 11,153 Nippon Electric Glass Co., Ltd. (Japan) 1,000 4,544 Oracle Corp. 709 27,729 Rockwell Automation, Inc. 67 8,230 Symantec Corp. 401 8,613 Western Digital Corp. 163 14,179 Transportation (0.3%) Alaska Air Group, Inc. 37 3,206 ComfortDelgro Corp., Ltd. (Singapore) 2,000 3,050 Delta Air Lines, Inc. 408 13,550 Deutsche Post AG (Germany) 120 4,507 Japan Airlines Co., Ltd. (Japan) UR 100 4,981 Southwest Airlines Co. 349 7,832 Yangzijiang Shipbuilding Holdings, Ltd. (China) 3,000 2,690 Utilities and power (0.6%) CMS Energy Corp. 126 3,582 Edison International 155 8,117 Electricite de France (EDF) (France) 187 7,438 Enagas SA (Spain) 192 5,588 Enel SpA (Italy) 1,009 5,181 Energias de Portugal (EDP) SA (Portugal) 957 4,148 ENI SpA (Italy) 143 3,450 Entergy Corp. 84 5,361 Hokuriku Electric Power Co. (Japan) 300 3,870 PG&E Corp. 208 9,164 PPL Corp. 304 9,816 Red Electrica Corporacion SA (Spain) 89 6,929 Snam SpA (Italy) 835 4,753 UGI Corp. 53 2,369 Total common stocks (cost $1,886,038) U.S. TREASURY OBLIGATIONS (9.7%)* Principal amount Value U.S. Treasury Bonds 2 3/4s, August 15, 2042 $120,000 $101,781 U.S. Treasury Notes 2 3/8s, August 31, 2014 38,000 38,425 2s, February 15, 2023 290,000 277,593 1 3/4s, May 31, 2016 130,000 133,856 1 5/8s, August 15, 2022 90,000 84,319 1 1/8s, December 31, 2019 110,000 105,787 1s, August 31, 2016 240,000 242,942 3/4s, March 31, 2018 320,000 314,467 Total U.S. treasury obligations (cost $1,294,956) Retirement Income Fund Lifestyle 2 31 CORPORATE BONDS AND NOTES (3.5%)* Principal amount Value Basic materials (0.2%) CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 $2,000 $2,393 International Paper Co. sr. unsec. notes 9 3/8s, 2019 2,000 2,637 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 2,000 2,012 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 5,000 5,219 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 5,000 5,991 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 5,000 6,066 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 4,987 Capital goods (0.1%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 5,000 5,325 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 5,000 5,117 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 5,000 5,099 Communication services (0.6%) American Tower Corp. sr. unsec. notes 7s, 2017 R 5,000 5,864 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 5,000 4,872 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 10,000 12,995 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,670 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 5,000 5,650 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,101 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,524 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 4,000 5,347 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 5,000 5,923 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 10,000 10,423 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 10,000 11,859 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 200 5,066 Consumer cyclicals (0.4%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 5,000 4,821 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 5,000 5,250 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 5,000 5,585 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 5,000 6,426 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,381 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 2,000 2,048 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 3,000 3,059 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 5,000 5,109 32 Retirement Income Fund Lifestyle 2 CORPORATE BONDS AND NOTES (3.5%)* cont. Principal amount Value Consumer cyclicals cont. Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 $5,000 $5,149 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 5,000 5,003 Consumer staples (0.2%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 10,000 9,368 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 4,989 5,099 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 5,000 6,242 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 5,000 5,164 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 5,000 5,556 Energy (0.4%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 2,000 2,236 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 5,000 5,930 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 13,057 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,138 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 5,000 5,331 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 4,000 4,420 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,530 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 5,000 7,451 Williams Partners LP sr. unsec. notes 5.4s, 2044 3,000 3,020 Williams Partners LP sr. unsec. notes 4.3s, 2024 2,000 1,992 Financials (1.0%) American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 4,000 5,151 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 5,000 5,012 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 7,000 8,398 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 5,000 4,748 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 4,000 4,110 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 5,000 5,189 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 5,000 6,279 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 R 5,000 5,036 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 15,000 14,661 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 5,000 6,145 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 10,000 10,135 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 7,000 7,263 Retirement Income Fund Lifestyle 2 33 CORPORATE BONDS AND NOTES (3.5%)* cont. Principal amount Value Financials cont. Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 $5,000 $5,259 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 5,000 5,425 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 10,000 11,094 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 5,000 4,925 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,889 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 10,000 10,420 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,000 5,544 Health care (0.1%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 5,000 4,725 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,155 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 5,000 4,351 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 2,000 2,405 Utilities and power (0.4%) Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 5,000 4,835 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 5,000 4,955 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,349 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 5,000 5,602 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 5,000 4,919 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,885 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 5,000 5,018 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 10,000 10,274 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 5,000 6,516 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 5,000 4,853 Total corporate bonds and notes (cost $449,318) CONVERTIBLE BONDS AND NOTES (3.3%)* Principal amount Value Basic materials (0.1%) Cemex SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $8,000 $9,920 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 5,000 5,022 Capital goods (0.2%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 2,000 2,326 General Cable Corp. cv. unsec. sub. notes stepped-coupon 5s (2 1/4s, 11/15/19) 2029 †† 5,000 5,638 34 Retirement Income Fund Lifestyle 2 CONVERTIBLE BONDS AND NOTES (3.3%)* cont. Principal amount Value Capital goods cont. Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 $4,000 $4,125 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 5,000 7,875 Communication services (—%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 1,000 1,158 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) † 7,000 1 Consumer cyclicals (0.7%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 3,000 3,713 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,000 3,990 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 5,000 9,013 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 2,000 2,185 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 R 4,000 6,088 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 3,000 6,039 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 12,000 6,428 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 6,000 6,270 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 3/4s, 2043 5,000 6,325 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 3,000 3,319 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 11,000 16,954 priceline.com, Inc. cv. sr. unsec. unsub. notes 1s, 2018 5,000 7,738 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 4,000 6,420 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 5,000 6,619 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 1,000 2,804 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 3,000 5,998 Consumer staples (0.1%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 1,000 3,394 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 2,000 5,214 Vector Group, Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 5,000 6,394 Energy (0.4%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 15,000 14,034 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 6,000 5,790 Energy XXI Bermuda, Ltd. 144A cv. sr. unsec. notes 3s, 2018 4,000 3,850 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 6,000 6,098 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 5,000 5,647 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 5,000 3,975 Retirement Income Fund Lifestyle 2 35 CONVERTIBLE BONDS AND NOTES (3.3%)* cont. Principal amount Value Energy cont. SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 $5,000 $4,934 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 4,000 4,616 Financials (0.4%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 8,000 8,695 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 R 5,000 5,516 DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 2,000 1,615 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 7,000 7,897 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 4,000 5,350 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 5,000 7,284 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 R 2,000 1,973 PHH Corp. cv. sr. unsec. notes 4s, 2014 4,000 4,355 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 3,000 4,538 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 R 3,000 3,446 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 6,000 5,396 Health care (0.6%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 5,000 5,959 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 4,000 4,505 Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 1,000 1,426 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 6,000 8,081 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) F † 5,000 400 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) F † 3,000 210 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 1,000 2,772 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 4,000 4,960 Endo Health Solutions, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 3,000 8,199 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 3,000 10,913 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 8,000 8,335 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero%, 3/1/18) 2042 †† 7,000 7,184 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,000 4,295 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 6,000 8,036 PDL BioPharma, Inc. cv. sr. unsec. unsub. notes 4s, 2018 2,000 2,056 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 4,000 6,775 Technology (0.8%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 5,000 5,319 Ciena, Inc. cv. sr. unsec. notes 4s, 2020 4,000 5,935 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 4,000 5,403 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 11,000 24,729 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 4,000 6,495 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 7,000 8,527 36 Retirement Income Fund Lifestyle 2 CONVERTIBLE BONDS AND NOTES (3.3%)* cont. Principal amount Value Technology cont. Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 $10,000 $12,475 Salesforce.com, Inc. 144A cv. sr. unsec. unsub. notes 1/4s, 2018 6,000 7,115 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 8,000 12,225 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 5,000 4,875 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 5,000 4,525 Web.com Group, Inc. cv. sr. unsec. unsub. notes 1s, 2018 3,000 3,707 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 4,000 7,233 Total convertible bonds and notes (cost $388,642) CONVERTIBLE PREFERRED STOCKS (1.7%)* Shares Value AES Trust III $3.375 cv. pfd. 89 $4,511 Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 269 7,263 AMG Capital Trust II $2.575 cv. pfd. 183 11,157 ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 307 7,277 Bank of America Corp. Ser. L, 7.25% cv. pfd. 19 21,933 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 16 17,870 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 180 8,266 Continental Financial Trust II $3.00 cv. pfd. 155 7,687 Crown Castle International Corp. Ser. A, $2.25 cv. pfd. 85 8,659 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 161 9,211 El Paso Energy Capital Trust I $2.375 cv. pfd. 177 9,027 EPR Properties Ser. C, $1.44 cv. pfd. 267 5,753 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 263 6,144 Genesee & Wyoming, Inc. $5.00 cv. pfd. 64 8,400 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 8 5,952 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 117 6,581 Intelsat SA Ser. A, $2.875 cv. pfd. (Luxembourg) 109 5,832 Iridium Communications, Inc. 144A $7.00 cv. pfd. 26 2,451 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 120 5,414 MetLife, Inc. $3.75 cv. pfd. 167 4,942 NextEra Energy, Inc. $2.799 cv. pfd. 146 8,862 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 4 6,200 Post Holdings, Inc. 144A $3.75 cv. pfd. 41 5,296 Stanley Black & Decker, Inc. $6.25 cv. pfd. 86 9,193 United Technologies Corp. $3.75 cv. pfd. 215 14,291 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 8 9,425 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. R 199 10,852 Total convertible preferred stocks (cost $210,709) MORTGAGE-BACKED SECURITIES (1.2%)* Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $20,000 $20,313 FRB Ser. 05-1, Class A4, 5.17s, 2042 8,242 8,319 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 3,284 3,292 Retirement Income Fund Lifestyle 2 37 MORTGAGE-BACKED SECURITIES (1.2%)* cont. Principal amount Value COMM Mortgage Trust Ser. 12-CR1, Class AM, 3.912s, 2045 $13,000 $13,215 GS Mortgage Securities Trust 144A Ser. 11-GC5, Class XA, IO, 1.719s, 2044 220,665 14,829 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-LD11, Class A2, 5.798s, 2049 9,783 9,783 Ser. 04-LN2, Class A2, 5.115s, 2041 24,323 24,613 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class C, 5.35s, 2040 10,000 10,329 ML-CFC Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.28s, 2049 5,326 5,316 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 9,596 9,728 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 10,940 10,940 WF-RBS Commercial Mortgage Trust Ser. 13-C12, Class AS, 3.56s, 2048 10,000 9,865 Ser. 12-C9, Class AS, 3.388s, 2045 10,000 9,820 WF-RBS Commercial Mortgage Trust 144A Ser. 13-C12, Class XA, IO, 1.517s, 2048 185,297 16,584 Total mortgage-backed securities (cost $168,548) SHORT-TERM INVESTMENTS (19.4%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.06% L shares 2,424,419 $2,424,419 SsgA Prime Money Market Fund zero% P shares 110,000 110,000 U.S. Treasury Bills with an effective yield of 0.09%, October 16, 2014 § $56,000 55,969 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, August 21, 2014 # § 8,000 7,997 Total short-term investments (cost $2,598,384) TOTAL INVESTMENTS Total investments (cost $12,861,219) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IO Interest Only OTC Over-the-counter SPDR S&P Depository Receipts 38 Retirement Income Fund Lifestyle 2 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $13,420,466. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. †
